Exhibit Brookfield Real Estate Opportunity Fund News Release BROOKFIELD REAL ESTATE OPPORTUNITY FUND ANNOUNCES ACQUISITION OF 16-PROPERTY, 2.9-MILLION SQ. FT. PORTFOLIO FROM JPMORGAN CHASE TORONTO, February 11, 2010 – Brookfield Real Estate Opportunity Fund (“BREOF”), a group of funds sponsored by Brookfield Asset Management (NYSE/TSX: BAM; EURONEXT: BAMA), is pleased to announce to the acquisition of a 16-property, 2.9-million square foot portfolio from JPMorgan Chase.As part of the transaction, JPMorgan Chase is leasing back approximately 60% of the space in the portfolio on a long-term basis.The Bank was represented in the transaction by Houlihan Lokey and by J.P. Morgan Real Estate Advisors, Inc. Including this transaction, BREOF has acquired over 100 properties, containing approximately 12 million square feet of space from JP Morgan Chase over the last 4 years.“We are excited about the opportunity to add significant value to the portfolio and are proud of our strong relationship with the Bank,” said David Arthur, the Fund’s President and Managing Partner. The Portfolio includes four properties, located in Dallas, Tampa and Columbus that are 100% net-leased to JPMorgan Chase. The other properties are located throughout the country and include two meaningful value-add opportunities: an 800,000-square foot office tower in Houston, Texas and a 650,000-square foot office campus/data center site in Whippany, New Jersey. * The Brookfield Real Estate Opportunity Fund invests and manages two funds with $1.8 billion of assets composed of approximately 16 million square feet of commercial office, industrial and multi-family residential properties. Brookfield Asset Management Inc. has over $90billion of assets under management in the property, renewable power and infrastructure sectors. For more information, please visit the company’s web site at www.brookfield.com. For more information, please visit our web site at www.brookfield.com or contact: Steven H.
